Order entered June 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01503-CV

                            HOSSEIN JAHANSHAHI, Appellant

                                               V.

                            MASOOMEH JANGRAVI, Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-03913

                                           ORDER
       Despite twice being given additional time to file an amended brief that complies with the

Texas Rules of Appellate Procedure, appellant has failed to file the requested brief.

Accordingly, the appeal will be submitted on the brief filed March 16, 2015.

       We ORDER appellee to file her brief no later than July 20, 2015.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE